Citation Nr: 1009430	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1986 to 
February 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In July 2004, the Veteran testified at a formal hearing in 
front of a decision review officer at the Detroit RO.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

Notably, this claim was previously denied by the Board in 
September 2006, but the appellant appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, the Veteran, through her representative, and 
the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand (Joint Motion) requesting that the Board's 
decision be vacated and remanded.  In a March 2008 Order, the 
Court granted the motion and remanded the case to the Board 
for further appellate review.  The case now returns to the 
Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.

The RO afforded the Veteran with a compensation and pension 
examination for her left eye injury in October 2004.  The 
examiner found that the Veteran had trauma to the left eye 
with no permanent injury and that her reduced visual field 
was from an unknown etiology.  However, the examiner did not 
explain the rationales behind the conclusion that the 
Veteran's left eye visual loss was of unknown etiology and 
not due to trauma.  There is also no indication that the 
examiner reviewed the Veteran's claims file.  Thus, the Board 
finds that a remand is necessary to provide the Veteran with 
an adequate medical opinion that relies on all the evidence 
of record and fully explains all findings and opinions in 
sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all VCAA 
requirements are met in this matter, to 
include sending the Veteran a notification 
letter if necessary.   

2.	The Veteran should be afforded with an 
appropriate examination to determine the 
nature and etiology of any current left 
eye disability she may have.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
what left eye disability the Veteran is 
diagnosed with, if any, and whether or not 
that left eye disability is at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's period of active military 
service.  If the examiner is unable to 
give such an opinion without resorting to 
mere speculation, the examiner should 
state so and give the reasons why he or 
she cannot give such an opinion.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


